ERWIN, Justice
(dissenting).
I dissent from the view expressed by my colleagues that there is no evidence upon which appellant can be found to have aided and abetted the destruction of property at the home which was damaged.
Judge Learned Hand set forth the classic definition of “Aiding and abetting” in United States v. Peoni, 100 F.2d 401, 402 (2d Cir. 1938). This test was used by the United States Supreme Court in Nye & Nissen v. United States where the Court stated:
In order to aid and abet another to commit a crime it is necessary that a defendant “in some sort associate himself with the venture, that he participate in it as in something that he wishes to bring about, that he seek by his action to make it succeed.” 1
The definition serves as the basis for modern legal analysis in the field.2
The sole question thus becomes whether or not appellant associated himself with and participated in the venture in such a manner so as to become responsible therefor.3 Clearly, such participation must be greater than mere presence at the scene of a crime.4
On appeal from the denial of a defense motion for a judgment of acquittal for failure to establish the necessary participation for “aiding and abetting,” this court views the evidence and inferences to be drawn therefrom in the light most favorable to the prosecution.5 In this case the evidence shows an unauthorized drinking party at the Gipson homestead which terminated with extensive damage to the house and its contents. Appellant arrived in the first carload of teenagers and was on the scene from 8:00 p. m. to 11:30 p. m. The party apparently terminated around 1:30 a. m. with a large amount of damage occurring after appellant left the Gipson home.
Everyone at the party was drinking, including appellant. While appellant spent a large portion of his time upstairs, it is clear that a number of acts of destruction were done in his presence, including putting paint on the walls, destroying toys, breaking the stove, and the throwing of books about. Appellant himself took.a gun off the wall and pointed it at several people, hung by his knees from the rafters while brandishing the gun, and threw knives against the floor and wall.
I conclude under the view of the evidence most favorable to the state that appellant has by his actions associated him*658self with and participated in the venture in such a manner for the jury to find that he aided and abetted in the commission of the crime of malicious destruction of personal property as charged by the State of Alaska.6
I would therefore affirm the decision.

336 U.S. 613, 619, 69 S.Ct. 766, 769, 93 L.Ed. 919, 925 (1949), quoting Peoni.


. See, e. g., State v. Buchanan, 493 P.2d 184, 185 (Or.App.1972); State v. Gladstone, 474 P.2d 274, 277-278 (Wash.1970).


 Trounce v. State, 198 P.2d 106, (Alaska 1972).


. Fresneda v. State, 458 P.2d 134. 144 (Alaska 1969).


. Trounce v. State, 498 P.2d 106, 110 (Alaska 1972).


. The entire prosecution was based on the fact that appellant “aided and abetted” the commission of the destruction and that he was not a principal therein even though he was charged as a principal; under AS 12.15.010 the distinction between principals and accessories for the purpose of criminal charges was abrogated.
Accordingly, I disagree that the evidence regarding appellant’s drinking, his horseplay with the shotgun (including hanging by his knees from the rafters), and his throwing knives against the floor and wall was inadmissible. It is my view that it was within the broad discretion given the trial judge in determining relevancy matters to admit this evidence. 1 Wharton, Criminal Evidence § .151, at 277 (13th Ed. 1972). I believe that each of the above-mentioned factors introduced as evidence renders the desired inference, appellant’s association and participation in the venture, “more probable than it would be without the evidence.” C. McCormick, Law of Evidence § 185, at 437 (2d Ed. 1972). AVhile each individual piece of evidence offered may not have been sufficient by itself to establish appellant’s guilt, each was relevant to that issue. As Professor McCormick has stated, “[a] brick is not a wall.” Id. at 436.